—Order unanimously affirmed without costs. Memorandum: Respondents failed to file written objections to the petition pursuant to Election Law § 6-154 (2). Further, respondents did not move to invalidate the petition pursuant to Election Law § 16-102. Respondents therefore may not raise their present challenge to the petition (see, Matter of Brosnan v Black, 104 AD2d 469, 471, affd 63 NY2d 692; see also, Matter of Swift v Huested, 176 AD2d 980). (Appeal from Order of Supreme Court, Erie County, Sconiers, J. — Election Law.) Present — Denman, P. J., Green, Pine, Hayes and Boehm, JJ. (Filed Oct. 21, 1998.)